Fourth Court of Appeals
                                     San Antonio, Texas

                                          JUDGMENT
                                        No. 04-19-00626-CR

                                       Vance Lee MASTERS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. B19-89
                            Honorable M. Rex Emerson, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED August 5, 2020.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice




Created on: July 14, 2020